Citation Nr: 1131239	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a chronic respiratory disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Army from January 31, 1957, to August 16, 1957, and served in the United States Army Reserve  from August 1957 to January 1963.  He also had a period of service in the United States Army National Guard from October 1973 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefits sought on appeal.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the appellant filed his claim seeking service connection for chronic obstructive pulmonary disease (COPD) secondary to asbestos exposure specifically and a claim for what he identified as "depression," the Board notes that the appellant has been diagnosed with and sought treatment for multiple respiratory disorders, including both COPD and pulmonary fibrosis.  The Board further notes that the Veteran has not provided an established diagnosis for depression specifically but that, as a layperson, he may reasonably be describing any of a number of acquired psychiatric disorders.  The Board thus finds that, pursuant to Clemons, supra, the appellant's service-connection claims are more accurately classified as for a chronic respiratory disorder and for an acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claims for service connection for a low back disorder, a chronic respiratory disorder, and an acquired psychiatric disorder as secondary to chronic respiratory disorder.

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board notes initially that there is some question as to the identity of the Veteran who filed the instant claim.  To that end, the Board notes that there is present in the file a Certification of Military Service confirming that a Veteran named E. E. H. (initials used to protect the Veteran's privacy) served in the United States Army from January 31, 1957, to August 16, 1957.  Also present in the claims file is a Report of Separation and Record of Service indicating that a Veteran named D. O'S. served in the United States Army from January 31, 1957, to August 16, 1957, and in the United States Army Reserve from August 1957 to January 1963.  The claims file also confirms that a Veteran named D. O'S. served in the United States Army National Guard from October 1973 to October 1974.  In his December 2005 application for compensation, D. O'S.-the Veteran named in this action-stated that he had served under the name E. E. H. during his 1957 tour of duty.  However, the Veteran has failed to submit any proof that he was previously named E. E. H. or that he legally changed his name to D. O'S.

Before the Board can address the merits of the Veteran's claims, it must resolve the question of when, and under what name or names, the Veteran served on active military duty.  Thus, the Board finds it necessary to remand the Veteran's claims to provide him an opportunity to submit evidence of his claimed name change.  In that connection, the Board acknowledges that the RO appears not to have requested from the Veteran any proof of his legal name change, a fact it acknowledged in the September 2006 rating decision.  Thus, on remand, the agency of original jurisdiction (AOJ) must contact the Veteran and request that he submit legal proof, such as court records or civil documentation, of his alleged name change.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Regarding the Veteran's service connection claims, the Board acknowledges that the Veteran contends that he has a low back disorder and a chronic respiratory disorder related to service.  He also claims that he has an acquired psychiatric disorder secondary to his claimed chronic respiratory disorder.  The RO previously denied the Veteran's claims on the basis that there was no etiological link between any current respiratory or low back disorder and service.  Further, without a grant of service connection for a chronic respiratory disorder, the RO denied the Veteran's claim for service connection for a psychiatric disorder as a matter of law. 

Regarding the Veteran's claimed low back disorder, the Board acknowledges that VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

In that connection, the Veteran has alleged that he had first experienced pain in his lower back during his claimed 1957 service and has continued to experience pain in his back since that time.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered from back pain during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, the Board first acknowledges that the Veteran's service treatment records are "fire-related," or involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore unavailable for the claimed period of service in 1957.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the Veteran has stated that his back pain began in service in 1957 and has continued since that period of active duty.  As the Veteran is competent to testify to observable facts, such as in-service back pain and the continuity of symptoms from his time in service to the present, but is not competent to testify as to etiology of a current disability, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a medical nexus opinion regarding the etiology of the Veteran's claimed low back disorder.  See McLendon, 20 Vet. App. 79.

Thus, in light of the Veteran's contentions and the medical evidence discussed above, the Board finds it necessary to secure an examination to ascertain whether the Veteran in fact has a low back disorder that is related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Assuming that evidence of his alleged name change is provided as described above, on remand the Veteran should be afforded a VA examination in order to obtain a current diagnosis of his claimed low back disorder based on both an examination and a thorough review of his claims file.  The examiner must conduct physical examination of the Veteran, provide a current diagnosis, and include a well-reasoned medical opinion addressing the nature and etiology of the Veteran's claimed low back disability and the medical probabilities that any such diagnosed disability is directly related to the Veteran's time in service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  38 U.S.C.A. § 5103A.
Regarding a diagnosis of the Veteran's claimed chronic respiratory disorder, the Board acknowledges, as discussed above, that records of the Veteran's alleged 1957 service were destroyed in a 1973 fire at the NPRC and are therefore unavailable.  The Veteran contends, however, that he first experienced lung problems during his 1957 service and was discharged after only eight months in service due to these difficulties.  He further contends that he still experiences the same respiratory symptoms and is currently receiving treatment for a lung disorder.  To that end, the Veteran has submitted a statement from a private treating physician, dated in December 2005, in which the private treatment provider stated that the Veteran carries a current diagnosis of chronic obstructive pulmonary disease (COPD) that the physician stated is likely related to asbestos exposure during the Veteran's alleged 1957 service.  Similarly, the Veteran submitted a letter from the former spouse of E. E. H., who stated in the December 2005 letter that she was married to Mr. H. in 1957 and knew of his respiratory problems and his early release from military service due to the disorder.

The Veteran was provided VA examination in May 2007 pursuant to his claim for service connection.  At that time, the examiner noted the Veteran's report that he first experienced a respiratory disorder during service in 1957 and was diagnosed with COPD in approximately 1992, although he stated that he had had symptoms of a respiratory continuously since service.  The Veteran further stated that he believed his COPD to be due to asbestos exposure during his 1957 service.  The examiner conducted CT study of the Veteran's lungs, which returned normal results, including no evidence of asbestosis or pulmonary fibrosis.  Pulmonary function testing was inconclusive, but the examiner's impression was severe obstructive ventilator defect/COPD.  The examiner noted that no asbestosis was found on the Veteran's CT scan, making unlikely the claim of having developed any respiratory disorders secondary to asbestos exposure.  However, the examiner did not offer an opinion as to whether the Veteran's diagnosed respiratory disorder is directly attributable to his time on active duty.  

As noted above, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon, 20 Vet. App. 79.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage, 10 Vet. App. at 495; Washington, 19 Vet. App. 362.  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.; see also Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  

Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In this case, although it appears that the May 2007 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the examination report reflects that the examiner did not provide an opinion as to the medical probabilities that the Veteran's diagnosed respiratory disorder is directly related to service, as opposed to being related only to his claimed exposure to asbestos.  

The Board thus finds that the May 2007 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion must be based on sufficient facts and data.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (establishing that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of any chronic respiratory disorder diagnosed by the examiner.  See McLendon, 20 Vet. App. 79.  

Further, regarding the Veteran's claimed acquired psychiatric disorder, the Board notes that the Veteran contends that he has an acquired psychiatric disorder secondary to the chronic respiratory disorder for which he is also seeking service connection.  He has stated on multiple occasions that he is being treated for depression that developed secondary to his COPD.  As noted above, under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage, 10 Vet. App. at 495; see also Washington, 19 Vet. App. 362.  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of his claimed disability.  Id. 

Here, the Board acknowledges that the Veteran was not given a psychiatric examination concerning his claimed acquired psychiatric disorder, because the RO determined that the Veteran's respiratory disability was not related to asbestos exposure during service.  However, as noted above, the May 2007 VA examiner failed to provide a thorough opinion as to whether the Veteran's COPD or other respiratory disorder is etiologically linked directly to service other than to asbestos exposure.  Because further development of the Veteran's chronic respiratory disorder claim may result in a finding of service connection pursuant to the development outlined above, the Board finds that further development of the Veteran's psychiatric claim may be required.  Thus, on remand, if and only if the Veteran establishes his identity and legal name change as described above, and if and only if the AOJ determines that he has a chronic respiratory disorder, the Veteran should be provided with VA examination addressing whether it is at least as likely as not that he has an acquired psychiatric disorder related to any such chronic respiratory disorder.  See McLendon, 20 Vet. App. 79.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and request that he provide legal documentation, such as court records or other legally binding records, of his claimed name change from E. E. H. to D. O'S.  In its notice letter to the appellant, the AOJ must specifically inform him what is required to substantiate the claims on appeal.  

2.  If, and only if, the Veteran provides sufficient proof of his alleged name change, and after associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  

Back examination-The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for any current low back disorder.  The examiner must then provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed low back disorder is related to military service.  The reviewer's attention is called to the Veteran's reported medical history, including in particular his contention that he first experienced low back pain in service and has continued to experience low back pain since that time. 

Respiratory examination-The examiner must take a detailed history, conduct an examination, and provide a current diagnosis of COPD or any other chronic respiratory disorder from which the Veteran currently suffers.  The examiner must also provide an opinion as to whether it is at least as likely as not that any such diagnosed respiratory disorder is directly related to his period of military service.  The reviewer must specifically address the Veteran's statements relating his current problems to his service.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

The examiners must review the Veteran's claims file, to include a copy of this remand.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by each reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  

3.  If, and only if, the above-requested development results in a finding that the Veteran has COPD or other chronic respiratory disorder related to service, the Veteran must be scheduled for a VA psychiatric examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  

The examiner must thoroughly review the claims file, examine the Veteran, and provide diagnoses for any acquired psychiatric disorders from which the Veteran currently suffers.  For all such disorders, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disorder has been caused or made chronically worse by the Veteran's chronic respiratory disorder.  

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached by each reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  

4.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

